Citation Nr: 0707415	
Decision Date: 03/12/07    Archive Date: 03/20/07

DOCKET NO.  00-10 547	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to a total disability rating for compensation 
purposes based upon individual unemployability due to 
service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

C. Lawson, Counsel




INTRODUCTION

The veteran served on active duty from August 1964 to August 
1966.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1999 rating determination of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in San Juan, Puerto Rico.


FINDINGS OF FACT

1.  Service connection is in effect for residuals, fragment 
wounds right knee and calf, 30 percent; tinnitus, 10 percent; 
bilateral hearing loss,10 percent; bilateral otitis media, 
noncompensable; and residuals small puncture wound, anterior 
right thigh, noncompensable; the combined disability 
evaluation is 40 percent.

2.  The veteran's service-connected disabilities do not 
preclude all forms of substantially gainful employment, given 
his education and prior work experience.


CONCLUSION OF LAW

The criteria for a TDIU are not met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 3.340, 4.16 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran claims that a TDIU is warranted.  The RO denied 
his claim in March 1999.  Disability ratings are determined 
by the application of a schedule of ratings which is based on 
average impairment of earning capacity. 38 U.S.C.A. § 1155.  
Separate diagnostic codes in 38 C.F.R. Part 4 identify the 
various disabilities.

Total disability ratings for compensation may be assigned 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of a service-connected disabilities: Provided 
that, if there is only one such disability, this disability 
shall be ratable at 60 percent or more, and that, if there 
are two or more disabilities, there shall be at least one 
disability ratable at 40 percent or more, and sufficient 
additional service-connected disability to bring the combined 
rating to 70 percent or more. 38 C.F.R. § 4.16(a).  
Substantially gainful employment is defined as work which is 
more than marginal and which permits the individual to earn a 
living wage.  Moore v. Derwinski, 1 Vet. App. 356 (1991).

Service connection is in effect for residuals, fragment 
wounds right knee and calf, 30 percent; tinnitus, 10 percent; 
bilateral hearing loss, 10 percent; bilateral otitis media, 
noncompensable; and residuals small puncture wound, anterior 
right thigh, noncompensable.  The combined disability 
evaluation is 40 percent.  There had been appeals concerning 
some of the ratings, but the Board decided those appeals in 
February 2006.  The veteran's combined rating is 40 percent.  

In April 1998, the veteran indicated that he had been, in the 
past 15 years, head of maintenance; a packer; and a security 
guard; and that these jobs had been for a cafeteria, an 
animal food plant, and a security agency.  In June 1998, the 
veteran indicated that he had completed high school and that 
he had been a custodian from February 1985 to January 1995 
and that his residual of fragment wound of his right knee was 
preventing him from securing or following any substantially 
gainful occupation.  In September 1998, the veteran indicated 
that he had been a carpenter in the construction trade until 
1997.  He had experienced dizziness and then fell to the 
floor doing maintenance work in 1995.  The doctor in 1995 
found that his blood pressure was elevated.  The veteran then 
did carpentry until he was driving his car, had a dizzy 
spell, and had an accident.

The veteran does not meet the schedular criteria for 
consideration of a TDIU rating under 38 C.F.R. § 4.16(a).  
The provisions of 38 C.F.R. § 4.16(b) are for consideration 
because 38 C.F.R. § 4.16(b) provides for referral of cases 
for extra-schedular consideration if a veteran is 
unemployable by reason of service-connected disability, but 
does not meet the schedular requirements for consideration 
under 38 C.F.R. § 4.16(a).

To prevail on a claim based upon unemployability, it is 
necessary that the record reflect some factor which places 
the case in a different category than other veterans with 
equal rating of disability.  Van Hoose v. Brown, 4 Vet. App. 
361 (1993).  The question is whether the veteran is capable 
of performing physical and mental acts required by 
employment, not whether the veteran can find employment.  Id.  
The Board notes this for general purposes and also 
specifically in reference to the veteran's June 1998 
statement that he had tried to obtain employment as a 
security guard in February 1997, May 1997, and January 1998.

In this case, the evidence shows that the veteran is 
unemployed.  However, there is no medical evidence indicating 
that the veteran is precluded from substantially gainful 
employment due to service-connected disabilities standing 
alone.  Dr. Mendez indicated in 2002 that the veteran was 
disabled as a result of a combination of disabilities, some 
service-connected, others not.  This opinion is not probative 
since it does not indicate that service-connected 
disabilities, standing alone, render the veteran 
unemployable.  Dr. Mendez stated that the veteran's total 
disability was aggravated by his lack of education, but he 
did not indicate that the veteran's service-connected 
disabilities combined with his education render him 
unemployable.  The 2002 SSA decision awarding the veteran SSA 
disability benefits is not probative either, because the 
award found the only disabling diagnosis to be anxiety 
related disorders and it indicated that there were no 
secondary diagnoses.  The veteran alleges that he is 
unemployable due to his service-connected residuals of 
fragment wounds of the right knee.  However, this is not 
supported.  

The veteran had worked as a carpenter up until having a car 
accident following a dizzy spell, and a VA examiner in April 
2003 characterized his fragment wounds as of moderate 
severity.  Also, the veteran told SSA in 2002 that he had 
stopped working because of his nerves.  While he advised a VA 
examiner in 2004 that he had to retire due to excruciating 
pain in his right leg, his claim of TDIU is undercut by his 
contemporaneous indication that symptoms from his right let 
disability did not interfere with activities of daily living.  
Also, that examiner found that while the veteran had pain on 
strong resistance testing of the ankle muscles, he had only a 
moderate muscle injury, and the examiner noted that the 
veteran had 4/5 strength of ankle dorsiflexion and 
plantarflexion.  Based on the above, the Board concludes that 
the veteran's service-connected disabilities, separately or 
in combination with one another, do not render him 
unemployable.  Accordingly, a TDIU is not warranted.

The preponderance of the evidence is against the claim and 
there is no doubt to be resolved.  38 U.S.C.A. § 5107; 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1991).

VA's duties to notify and assist

VA is required to notify the claimant and his or her 
representative, if any, of (1) the information and evidence 
that is necessary to substantiate the claim; (2) what 
evidence the claimant is responsible for providing; (3) what 
evidence VA will attempt to obtain; and (4) the need to 
submit any evidence in her or his possession that pertains to 
the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159 (2006); See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).

VA has satisfied its duty to notify.  The RO provided the 
requisite notification through the March 1999 rating decision 
and an April 2002 letter.  Additionally, the October 2003 
supplemental statement of the case contained the provisions 
of 38 C.F.R. § 3.159 and rating criteria for a TDIU.  The 
Board acknowledges that this notice was not sent to the 
veteran before the March 1999 decision that is the basis for 
this appeal.  In this case, however, the unfavorable RO 
decision that is the basis of this appeal was already decided 
- and appealed -- by the time the current section 5103(a) 
notice requirement was enacted in November 2000.  The Court 
acknowledged in Pelegrini v. Principi, 18 Vet. App. 112, at 
120 (2004), that where, as here, the section 5103(a) notice 
was not mandated at the time of the initial RO decision, the 
RO did not err in not providing such notice.  Rather, the 
appellant has the right to content-complying notice and 
proper subsequent VA process, which he has received in this 
case.  Notice was provided before the last supplemental 
statement of the case. 

The claimant has been provided with every opportunity to 
submit evidence and argument in support of the claim and to 
respond to VA notices.  There is no alleged or actual 
prejudice regarding the timing of the notification.  

The veteran was notified of information concerning effective 
dates for TDIU's in the September 2006 supplemental statement 
of the case.  See Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  While this was after the initial adjudication, it 
cured any notice and assistance deficiencies concerning 
effective date because the veteran was given an opportunity 
to submit evidence after it. 

VA also has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A.  In this case, obtained VA, Social Security 
Administration, and private records.  Three VA examinations 
were conducted in 1998, more were conducted in 2003 and 2005, 
and evidence of record is adequate to decide the TDIU claim.  
VA has satisfied its assistance duties.  
38 C.F.R. § 3.159(c)(4).  

For the reasons set forth above, and given the facts of this 
case, no further notification or assistance is necessary, and 
deciding the appeal at this time is not prejudicial to the 
claimant.


ORDER

A TDIU is denied.




____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


